         Case 1:19-cv-02142-RMB-BCM Document 27 Filed 03/13/19 Page 1 of 2
         Case 1:19-cv-02142-RMB-BCM Document 22 Filed 03/13/19 Page 1 of 2

                                  Schulte Roth&Zabel LLP
                                             919 Third Avenue
                                            New York, NY 10022
                                               212.756.2000
                                              212.593.5955 fax

                                               www.srz.com


Howard Schiffman                                                                      Writer's E-mail Address
202.729.7461                                                                       Howard.Schiffman@srz.com



                                                    March 13, 2019

   VIA ECF & HAND DELIVERY
                                                                           USDC SDl'JY
   Hon. Richard M. Berman
                                                                           DOCUMENT
   United States District Judge
   Daniel Patrick Moynihan                                                 ELECTRONICALLY FILED
   United States Courthouse                                                DOC #: _ _~-t-11-=-........-..---
   500 Pearl Street                                                        DATE FILED:.-.........-...-1~-
   New York, New York 10007-1312


                   Re:   Lek Securities Corporation, et al., v. Louis, et al.,
                         Case No. 1: 19-cv-02142-RMB- Request To File Oversized Brief

   Dear Judge Berman:

                  We are counsel to Defendants Volant Holding, LLC d/bla Volant Trading, Volant
   Trading, LLC, Volant Liquidity, LLC, and Volant Execution, LLC (collectively "Volant" or
   "Volant Defendants") and write regarding Plaintiffs Lek Securities Corporation ("Lek") and
   ROX Systems, Inc.' s ("ROX," together with Lek, "Plaintiffs") pending application for a
   temporary restraining order and preliminary injunction.

                   Plaintiffs' brief in support of their application for a temporary restraining order
   and preliminary injunction was 45 pages (See Dkt. No. 7). In order for us to more adequately
   address the issues presented in Plaintiffs' 45 page brief, we respectfully request that Your Honor
   allow Volant Defendants to file a brief in opposition to exceed no more than 35 pages.

                  We have conferred with counsel for Plaintiffs, and they consent to the requested
   page limit extension.

                                                     Respectfully Submitted,

                                                    Isl Howard Schiffman
                                                     Howard Schiffman



    cc: All Counsel of Record (via ECF)
    Case 1:19-cv-02142-RMB-BCM Document 27 Filed 03/13/19 Page 2 of 2
     Case 1:19-cv-02142-RMB-BCM Document 22 Filed 03/13/19 Page 2 of 2
Hon. Richard M. Berman
March 13, 2019
Page 2


                                    SO ORDERED:



                                ?.,&~,&~~
                                    United States District Judge

                                    Dated: March~2019
